Per Curiam:

In this attorney grievance proceeding, respondent admits he has committed ethical violations and consents to a six (6) month suspension from the practice of law in this State. We accept respondent’s admission and suspend respondent from the practice of law for a period of six (6) months.
Respondent pled guilty in federal district court to a charge arising out of “Operation Lost Trust.” The charge alleged that respondent did, in violation of 18 U.S.C.A. §§ 1951, 1952 (1984), aid and abet a member of the General Assembly in an attempt to extort money in exchange for support of a pari-mu-tual betting bill.
Respondent was sentenced to three years probation and ordered to serve six months in a Community Treatment Center and perform four hundred hours of community service. He was fined $14,405.00. As a result of this conviction, respondent was temporarily suspended from the practice of law on November 4,1991.
Respondent has been convicted of a serious crime as defined by Paragraph 2(P) of the Rule on Disciplinary Procedure, Rule 413, SCACR. Further, he has engaged in conduct prejudicial to the administration of justice, which adversely reflects upon his fitness to practice law, and tends to bring the courts and the legal profession into disrepute. The record demonstrates, however, that respondent was a minor participant in the extortion and provided valuable assistance to the Government in the prosecution of other persons indicted as a result of “Operation Lost Trust.” Under these circumstances, *130we have decided to accept his conditional admission for a six (6) month suspension.
It is therefore ordered that respondent shall be suspended from the practice of law in this State for a period of six (6) months from the date of this opinion. Respondent shall file an affidavit with the Clerk of Court, within ten (10) days of service of this opinion, showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Definite suspension.